DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after-final amendment was received from the applicant on February 22, 2022.
Claims 1-7, 20, 24, 65 and 69 have been cancelled.
Claims 8-19, 21-23, 25-64, 66-68 and 70-73 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The steering assembly for a watercraft as claimed is not shown or suggested in the prior art because of the use of a steering assembly which includes a steering handle device with a housing that is releasably securable to a retainer that is fixed to said watercraft and a handle that is rotatably mounted to said housing, or first and second cables that connect a rudder mechanism to said steering handle device, or a rudder that when in a stowed position extends forward from a rudder support member along an upper surface of a rear portion of a deck of said watercraft, or first and second cables that are routed along first and second slots that are located between said housing of said steering handle device and said handle, or first and second tubes that contain at least portions of said first and second cables.
The prior art as disclosed by Kaupat (US 4,556,006) shows the use of a kayak steering system which is comprised of a rudder mechanism that is rotatably coupled to 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 1, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617